OPINION- OF THE COURT. PER CURIAM The only point raised by this record is as to alleged error of the admission of evidence. The appellant and one Sullivan and one Webb were indicted for conspiracy to bring unlawfully into the United States, Chinese persons not entitled to- enter. The defendant Sullivan took the stand as a witness and, on cross examination, was. asked whether,, at the time of his arrest, he did not state that unless he was furnished bond he would implicate a prominent man in El Paso. Sullivan denied the admission and the United States in rebuttal, proved the admission. Objection was made to the testimony on the ground of immateriality. It is impossible to understand how it was immaterial. Sullivan was on trial and the admission reflected directly on his guilt. He was also a witness and it reflected upon his credibility. Counsel for appellant urges here the inadmissibility of the evidence on the ground that the admission was made for the consummation of the conspiracy and was consequently inadmissible against the other two defendants. But no such objection was made in the court below and no request was made of the court to limit the testimony tó the defendant making the admission. We cannot, therefore, consider the objection. There being no error in the record the judgment of Hie court below will be affirmed; and, it is so ordered. WILLIAM J. MILLS, Chief Justice.